Citation Nr: 1441704	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected disabilities. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, to include as secondary to obesity.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease, to include as secondary to obesity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to January 1961 and from April 1961 to March 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the January 2010 rating decision adjudicated the claims of service connection for diabetes and coronary artery disease.  However, these claims were previously denied by an August 2004 rating decision.  Although the RO appears to have reopened these claims (and denied them on de novo review), the question of whether new and material evidence has been received to reopen such claims must be addressed by the Board regardless of the RO's finding.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Those issues are characterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen claims of service connection for diabetes mellitus and coronary artery disease are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obesity is a symptom, manifestation, or complication of an underlying disability, but is not, by itself, a cognizable ratable disability according to VA regulations.


CONCLUSION OF LAW

Service connection for a disability manifested by obesity is not warranted.  38 U.S.C.A. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3010 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The claim for obesity turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Legal Criteria, Factual Background, and Analysis

The Veteran asserts his obesity is the result of his service-connected disabilities, to include, depression; arthritis of the lumbar and dorsal spine; postoperative meniscectomy, left knee with osteoarthritis; osteoarthritis, right knee status post total knee arthroplasty; residuals, myositis left shoulder strain; and bilateral pes planus. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1. 

In sum, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Because obesity is not a disease or disability for which service connection may be granted, the claim must be denied.


ORDER

Service connection for obesity is denied.


REMAND

As noted above, the claims of service connection for diabetes and coronary artery disease were denied by an August 2004 rating decision, essentially based on a finding that neither disability were etiologically related to the Veteran's service.  In order to reopen his claims, the Veteran must submit new and material evidence that his disabilities are etiologically related to his service, to include as secondary to his service-connected disabilities.  On November 2009 VA examination, the examiner noted that the Veteran's service-connected orthopedic and chronic pain issues could substantially limit activity, contributing to the development of obesity, and therefore it is as likely as not that the Veteran's diabetes is due to or the result of his service-connected orthopedic issues.  This opinion is unclear as to whether the examiner is directly relating the Veteran's diabetes to his orthopedic issues, or whether he is relating diabetes to a consequence of obesity (which is not service-connected).  As such, a clarifying medical opinion is necessary.  

Additionally, the examiner noted that the Veteran's coronary artery disease is a complication of his diabetes.  Therefore the claim of service connection for coronary artery disease is inextricably intertwined with the claim of service connection for diabetes, and as such, cannot be adjudicated until the claim of service connection for diabetes is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain a clarifying medical opinion from the VA examiner who conducted the November 2009 diabetes mellitus examination (or, if that examiner is unavailable or unable to provide the requested opinion, from an appropriate clinician), as to the directives set forth below.  The Veteran's entire record must be reviewed by the examiner in conjunction.  After reviewing the record, the examiner should respond to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes is etiologically related to his military service, to include as secondary to his service connected disabilities (depression; arthritis of the lumbar and dorsal spine; postoperative meniscectomy, left knee with osteoarthritis; osteoarthritis, right knee status post total knee arthroplasty; residuals, myositis left shoulder strain; and bilateral pes planus)? 

b. If it is determined that the Veteran's diabetes is etiologically related to his service (or his service-connected disabilities), is (1) his coronary artery disease a complication of his diabetes, or (2) is it at least as likely as not (a 50 percent or greater probability) that his coronary artery disease is etiologically related to his service, to include his service-connected disabilities?  

A rationale for all opinions expressed should be provided.

2. The AOJ should ensure that the requested development is completed and then re-adjudicate the Veteran's claims.  If the Veteran's claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


